Thompson, J.,
The Auditing Judge, in a well-reasoned opinion, giving the authorities, held that the trustee appointed under section 23 of the Fiduciaries Act of 1917 represented all parties in interest and not the life-tenant only, this conclusion being adverse to the contention of the exceptant. We can add nothing, to what the Aüditing Judge has so well said in his adjudication, and the exceptions are, therefore, dismissed and the adjudication confirmed absolutely.
Lamorelle, P. J., did not sit.